Title: From Thomas Jefferson to James Sullivan, 26 May 1806
From: Jefferson, Thomas
To: Sullivan, James


                        
                            Dear Sir
                            
                            Monticello May 26. 06.
                        
                        Your favor of Apr. 21. came to hand at Washington while I was in the hurry of preparation for departure to
                            this place on a visit of three or four weeks for recreation as well as private calls. the current of votes, after the date
                            of your letter, set so favorably for republicanism that I thought it highly probable the final decision would be such. and
                            so I still expect, for altho’ the issue is known with you before this, it is not so here. much indeed is this to be
                            desired; as the undivided cooperation of Massachusets with her sister states would add to their confidence, and to the
                            effect of their measures. however, if the issue has been against us, it must have been by so small a majority, as to
                            ensure a more favorable one another year. were there an occasion, I do not know that it would be for the general good to
                            withdraw you, even temporarily, from a scene where you are so necessary. for I presume the republicans would not consider
                            this short success as a signal for throwing off their armour, but rather for renewed exertions. of this however it would
                            not be my province to judge, if any opening could bring on the question. but the state of things decides for us the
                            offices under the general government (not exerciseable within a particular state) are few, & full. the accident of
                            vacancy by death or resignation is too rare to be taken into consideration; as to those which are permanent; and I have no
                            immediate prospect of any temporary employ of sufficient importance to be undertaken by you. a little more time however
                            will place you where you ought to be, and give your enemies leisure to repent of their useless wickedness.—our prospects
                            of friendly settlement with England are favorable; and the fear of any immediate contest on our Spanish frontier, are much
                            lessened by the retirement of the Spanish troops from the neighborhood of the Sabine. how we shall finally settle with
                            them is not very certain after the irritating matter which has been thrown out here. Accept my friendly salutations
                            & assurances of great esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    